PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/139,048
Filing Date: 23 Sep 2018
Appellant(s): West, Larry



__________________
Wei Wei Jeang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5-7 rejected under 35 U.S.C. § 112(b) for being indefinite. 
Claims 1, 3, 5-7 rejected under 35 U.S.C. § 103 for being unpatentable over Quiring et al. (US 2012/0085289) and Morris (US 2015/0047568). 
 (2) Response to Argument
A. Rejection of Claims 1,3,5-7 under 35 U.S.C. § 112(b) for being indefinite. 
Applicant argues, under Nautilus, that the claims 1 and 3 are not indefinite when read in light of the specification. This is not found persuasive, since it is not readily clear from the current recitation if “a combination of angled flanges” in claim 1, and “a plurality of spaced apart and upwardly angled flanges” in claim 3 are the same previously recited “a plurality of spaced apart and angled flanges” in claim 1. 
However, the examiner has considered the applicant’s proposed amendment to overcome the 112(b)  rejections and has agreed to the proposed changes. 
B. Rejection of Claims 1,3,5-7 under 35 U.S.C. § 103 for being unpatentable over Quiring et al. (US 2012/0085289) and Morris (US 2015/0047568). 
Applicant argues, firstly:
“Absent hindsight construction by consulting the teachings of the present application, a person skilled in the art would not modify the enclosure 

    PNG
    media_image2.png
    163
    522
    media_image2.png
    Greyscale

This is not found persuasive because it is noted that in fact Quiring discloses a spinner mechanism(24) to disperse the feed from the container(14) and an angled bottom planar plate(42+44, see para0029+0030). Thus, the feed released by the spinner mechanism of Quiring would angle upwardly and outwardly due to the angle of the flange of the bottom plate. One of ordinary skill in the art seeking to improve the efficiency of the spread of feed would look for mechanical solutions to allow the feed to be widely distributed. Such a solution and motivation is taught by Morris (see para0009) to have a bottom plate that comprised a plurality of spaced apart and upwardly angled flanges around the perimeter to disperse the feed over a large area on the ground where the feed is located. Thus, modifying the bottom plate only to have “slits” or “openings” would allow for the feed to shoot to a greater distance. 
Additionally, Quiring’s motorized spinning feeder (24) is what is solely relied on to disperse the feed from the container and therefore the feed spreading motorized  dispenser (210) is not relied upon for spinning and dispensing the feed. The examiner is 
Applicant argues, secondly:
Moreover, as Quiring places emphasis on providing an enclosure 16 around the motorized dispenser with a small gap between the two portions 20 and 22 to  prevent “undesired feeding by small birds  and small animals,” Quiring’s teaching is direct conflict with the changes proposed by  the Examiner, i.e., changing the enclosure to create larger openings by employing spaced apart flanges as recited in claim 1.  The use of a bottom plate that has “a perimeter with a combination of angled  flanges and flat edges” would be in direct contradiction with Quiring’s desired solution to the problem. Therefore, the combination Fig. 1 of Quiring and Morris actually teaches away from the limitations of claim 1. For all of the foregoing reasons, claim 1 is patentable over Quiring in view of Morris.
This is not found persuasive because Quiring’s bottom plate could be modified to comprise a plurality of spaced apart and upwardly angled flanges without distorting the distance between the top plate and bottom plate. It is well within the skill of one of ordinary skill in the art to modify the distance/gap between the top and bottom plate such that the feed is protected from small animals as desired by both Quiring (see para0029) and the present invention. Additionally, the gap between the top and bottom plates of Quiring is narrower than that of the present invention (see Fig 1). 
All dependent claims stand rejected based on their dependency. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        

{ 2 }
/CLAUDE J BROWN/QAS, TC3600, Art Unit 3600       

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.